Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/6/22.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim refers to (a5) which is not found in claim 1.

Claims 1 to 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 defines b, c and d as a “positive” number of 0 or more, but 0 is not a positive number.  This confuses the breadth of the claims.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sathiosatham et al. in view of Gossens et al.
	Sathiosatham et al. teach the reaction between siloxanes having hydroxyl groups and acrylate esters.  See paragraph 4.  The polysiloxane in paragraph 7 corresponds to the claimed  reactant (a1) and the alkyl (meth)acrylate in paragraph 12 corresponds to the claimed reactant (a2).  Paragraph 4 teaches zirconium acetylacetonate as the catalyst, meeting claimed reactant (a3).
	Of particular importance see the working examples.  For discussion purposes the Examiner will refer to Inventive Example 1 in paragraph 18 but the other examples are pertinent to this rejection as well. Example 1 shows the reaction between PDMS, methyl methacrylate and a zirconium compound meeting each of (a1), (a2) and (a3).  The zirconium compound is present in an amount of .01 mol per .36 mol -OH groups (since the PDMS has 2 -OH groups) and corresponds to a mole ratio of Zr complex to hydroxyl group of .27, meeting that claimed.
	This example differs from that claimed in that it does not contain a hydroxy group amine (a4); however, it contains 4-hydroxy TEMPO.  Inventive Example 2 in paragraph 20 refers to 4-HT (4-hydroxy TEMPO) and MEHQ (methoxy phenol) as inhibitors.  
	As taught by Gossens et al., paragraph 45, undesirable radical polymerization of (meth)acrylates can be suppressed by the addition of an inhibitor.  The inhibitors include 4-hydroxy TEMPO as well as diethylhydroxylamine (meeting the requirement of (a-4)).
	From this one having ordinary skill in the art would have been motivated by the teachings in Gossens et al. to use diethylhydroxylamine as a reaction inhibitor rather than the 4-hydroxy TEMPO shown in Example 1 of Sathiosatham et al. with the expect-ation of obtaining useful and comparable results.  It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable reactions.  Express suggestion to substitute one equivalent for another need not be present to render the substitution obvious.  
	With regard to the claimed amount of (a-4) present, please note the following.
	On one hand the 4-hydroxy TEMPO in Example 1 is added in an amount of 34 mg which, when converted to a molar ratio with the zirconium compound (a-3) is .02.  This meets the claimed amount of (a-4) such that the skilled artisan would have found an amount of diethylhydroxylamine to have been obvious.
	On the other hand note that paragraph 45 of Gossens et al. teach an amount of from 50 to 200 ppm inhibitor which, when considering the amount of catalyst found in Example 1, will fall within the claimed range such that the skilled artisan would have found an amount of diethylhydroxylamine to have been obvious.
	Note too that, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
	In this manner claim 1 is rendered obvious.
	For claim 2 note that there is no distinction between this compound (a-5) and the above mentioned diethylhydroxylamine as (a-4) such that the obvious presence of diethylhydroxylamine as (a-4) meets this requirement.
	On the other hand, for claims 2 and 5, note that Gossens et al. teach hindered phenolic compounds that are useful as inhibitors and, since Example 2 in Sathiosatham et al. demonstrates that combinations of inhibitors are useful, one having ordinary skill in the art would have found a combination of diethylhydroxylamine as (a-4) and a hin-dered phenolic compound (a-5) to have been obvious.  It is prima facie obvious to add a known ingredient to a known composition for its known function. Presently applicants appear to be simply combining two known inhibitors to take advantage of their known inhibiting properties.
	For claim 3 note that adding a solvent to the composition in Sathiosatham et al. in an effort to take advantage of the benefits and properties thereof would have been obvious to the skilled artisan.  The Examiner notes that solvents are an extremely common component in reaction systems.  
	For claim 4 note that zirconium acetylacetonate meets this requirement.
	For claim 6 see the siloxane in paragraphs 7 and 8 which, considering the range of “j” and “k”, allows for siloxanes having a hydroxy group content as claimed.
	For claim 7, see the siloxane product in paragraph 16.

The remaining references cited in the PTO-892 are cited as being of general interest.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
9/30/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765